Citation Nr: 1823600	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with ischemic heart disease, specifically coronary artery disease (CAD).

2.  The evidence reasonably indicates that the Veteran was probably exposed to pertinent herbicides while stationed at Udorn Air Force Base in Thailand during his Vietnam Era service.


CONCLUSION OF LAW

Service connection for CAD (ischemic heart disease) is warranted as due to exposure to herbicide agents.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was exposed to herbicide agents while serving in Thailand in and around Udorn Air Force Base (AFB) from February 1967 to November 1967.  He contends that his currently diagnosed coronary artery disease (CAD) is related to such exposure.

The medical evidence of record repeatedly establishes that he carries a diagnosis of CAD, including during the pendency of the claim on appeal.  There is no question that the Veteran has the current disability for which he seeks service connection.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, service connection is warranted even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  The Board notes that ischemic heart disease (which includes CAD) is an enumerated disease for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a and b.

The Veteran's service personnel records and his testimony indicate that he served in Thailand at Udorn AFB from February 1967 to November 1967.  The Veteran's MOS was "Antennaman," and his service personnel records specifically confirm that he served in that role in his assignment to Thailand.

The Veteran's September 2012 written testimony described that "On February 18, 1967[,] I was sent to Udorn, Thailand.  Upon my arrival at the 7th RRSS [7th Radio Research Field Station], we were quartered in tents.  At the time they were building barracks and an operational building and were in the process of building an antenna field."  The Veteran explained: "My job was an antenna man and I helped build the antenna field and maintain what we had at the time for antennas.  In clearing the antenna field we received from the Air Base a chemical to kill the vegetation which we sprayed."  The Veteran further explained: "Upon completion of the antenna field, periodically, I would receive more chemicals from the Air Base to be sprayed around the field at the base of the towers."  In his August 2014 substantive appeal, the Veteran further stated: "I also want to clarify one issue.  When I was sent to Thailand, I was stationed at the 7thRRF Field Station which[] was approximately 2 miles outside of the Udorn AB and almost all of my work was done on and around the Udorn and the 7thRRF (Out and around the so called perimeters)."  The Veteran asserted that "I was in fact[] one of just a few who worked all around Udorn and the 7thRRF Field Station to clear vegetation so that proper field antennas could be erected."

The Board finds that the Veteran's service records do not entirely verify the most critical facts asserted in this testimony, but they do corroborate general details of the Veteran's assignments that are consistent with aspects of his testimony and do not contradict his contentions.  Traditional efforts to research service department resources for evidence that may verify the Veteran's alleged exposure to herbicides in Thailand failed to produce confirmation of the Veteran's assertions of pertinent herbicide exposure.  Notably, however, such efforts were recently revisited by the RO in connection with the Veteran's more recent claim (not currently on appeal) seeking to establish service connection for prostate cancer on the basis of the same alleged herbicide exposure.  The more recent research efforts led, in October 2017, to the Defense Personnel Records Information Retrieval System (DPRIS) to present the RO with the suggestion to contact "US Army Intelligence and Security Command Center" (USAISC) on this matter.  The RO presented an inquiry to USAISC and received a reply in November 2017 explaining that the inquiry did not provide sufficient information, but that "we found no references to the use of Agent Orange or any other herbicides" in researching "the annual historical reports of the 7th Radio Research Field Station for the period 1967-1976."  The USAISC letter then made the following disclaimer: "It should be noted that the nature of such reports is to exclude a great deal of operational detail.  The omission of specific details and incidents should not necessarily be construed as contradicting [the Veteran]'s claims."

In December 2017, the RO made a follow-up inquiry to USAISC asking for confirmation of whether "the 7th Radio Research Field Station in Udorn Thailand was tasked with clearing antenna fields using chemicals."  It does not appear that a significant reply was received.

Given the consistency, specificity, and plausibility of the assertions, the Board finds the Veteran's statements to be credible in describing that his documented assignment as an 'antennaman' in Udorn, Thailand in 1967 involved work in setting up antenna fields, and that his work placed him in areas cleared of vegetation such as the perimeters of the base and work around the smaller Radio Research Field Station.  The Board finds that the weight of the evidence is in equipoise as to whether the Veteran's duties as an 'antennaman' at and around the Udorn AFB from February to November 1967 placed him at or near the perimeter of the base and/or in similar areas requiring herbicide spraying for clearance.  Given the nature of the Veteran's credibly described duties, contact with areas that had been sprayed with pertinent herbicides seems reasonably probable.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to pertinent herbicides during service while at and around the Udorn AFB.  Because ischemic heart disease (specifically CAD) is a disease presumptively associated with herbicide exposure, the Board finds that service connection for the Veteran's CAD is warranted on a presumptive basis as due to herbicide agent exposure.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for CAD (claimed as ischemic heart disease) is granted.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


